Citation Nr: 0722302	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder, claimed as "a nervous 
condition," to include post-traumatic stress disorder 
(PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico (San Juan RO), which 
reopened and denied the veteran's claim for entitlement to 
service connection for a psychiatric disorder, claimed as "a 
nervous condition," to include PTSD.  The veteran's file was 
transferred to the St. Petersburg, Florida RO in September 
2005.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1973 decision by the San Juan RO denied service 
connection for a "nervous condition"; the veteran did not 
file a notice of disagreement and the decision is final.

2.  Evidence added to the record since the May 1973 decision 
relates, by itself or when considered with previous evidence 
of record, to an unestablished fact necessary to substantiate 
the veteran's service-connection claim for a psychiatric 
disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The May 1973 rating decision, which determined that the 
veteran's nervous condition was not incurred in or aggravated 
by service, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the May 
1973 rating decision sufficient to reopen the veteran's claim 
for a psychiatric disorder, to include service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
this case, the Board concludes that it is not precluded from 
adjudicating whether to reopen the appellant's service 
connection claim without first deciding whether the VA's 
notice and duty to assist requirements have been satisfied 
with respect to the issue of new and material evidence.  This 
is so because the Board is taking action favorable to the 
appellant in reopening his service connection claim for PTSD.  
In light of the above, it is not prejudicial to the appellant 
for the Board to proceed to adjudicate the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
nervous condition, currently claimed as PTSD.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

In a May 1973 rating decision, the veteran's claim for 
service connection for a nervous condition was denied.  It 
was determined that veteran's nervous condition was not 
incurred in or aggravated by service.  Since the veteran did 
not file a timely NOD, the decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  The veteran 
filed to reopen the claim in March 2004 and has perfected an 
appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the rating decision dated in May 1973.  Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The relevant new and material evidence received by VA since 
the May 1973 decision includes private treatment records from 
April 2000 and October 2000, December 2001, and May 2004, 
which reflect a diagnosis of PTSD and the examiner's opinion 
that the veteran's PTSD is a result of his military service.  
These records are not redundant of any other evidence 
previously considered and were not part of the record at the 
time of the May 1973 decision, so they are considered new 
evidence.  They are also material, since they relate to 
unestablished facts necessary to substantiate the veteran's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

The May 1973 denial was based on the fact that the veteran 
did not have a nervous condition that was incurred in or 
aggravated by service, and these records reflect a medical 
examiner's opinion that the veteran has PTSD as a result of 
his time in the military.  Accordingly, these records are new 
and material evidence and the appellant's service-connection 
claim for PTSD is reopened. 

Once a claim is reopened, the Board will consider the claim 
on the merits, if development of the claim has been 
completed.  In this case, however, the veteran has alleged 
exposure to stressors, and no request for verification of 
those stressors is of record.  Therefore, the claim of 
entitlement to service connection for PTSD must be further 
developed, as discussed in the Remand appended to this 
decision.


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD, has been received and the claim is reopened; to this 
extent, the appeal is granted.


REMAND

The veteran contends that he was in combat with the enemy 
while in Vietnam.  His DD 214 shows that his awards and 
decorations included the National Defense Service Medal, 
Sharpshooter (rifle), Vietnam Service Medal, Army 
Commendation Medal with 2 Oak Leaf Clusters, Vietnam Campaign 
Medal with 60 device and two Overseas Service Bars.  However, 
the medals he received in service do not necessarily confirm 
that he was in combat, and his lay testimony or statements 
alone are not enough to establish the occurrence of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain service records or 
other credible evidence which corroborates the stressor(s).  
38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  The corroboration of every detail 
is not required.  Pentecost v. Principi, 16 Vet. App. 124 
(2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)). 

The duty to assist includes obtaining service personnel 
records and attempting to verify in-service stressor(s) when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  There is no evidence that 
the AOJ made an attempt to obtain the veteran's service 
personnel records.  On remand, the AOJ should attempt to 
obtain his service personnel records.  In the veteran's June 
2004 VA PTSD examination, the veteran cited several possible 
stressors.  He asserts that, in 1970, he knew two soldiers 
who were killed in mortar attacks, and one soldier who 
committed suicide in a bed next to him in a barrack while in 
an intermediary unit waiting to be sent to different places.  
It does not appear that the AOJ has ever sought confirmation 
of these stressors.  On remand, the RO should ask the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
provide any available information which might corroborate the 
veteran's alleged in-service stressors.  

As part of a letter submitted in June 2007, the veteran has 
provided a copy of a favorable disability determination 
issued by the Social Security Administration (SSA) in March 
2007.  Clinical records associated with the veteran's SSA 
claim should be obtained.  Review of those records should 
include a determination as to whether those records reflect 
stressor allegations.

If any of the stressors are verified on remand, the veteran 
should be afforded a VA psychiatric examination to provide 
opinions as to whether PTSD is found upon examination, due to 
a verified stressor.  As noted above, the record contains 
private treatment records April and October 2000, December 
2001 and May 2004 which reflect a diagnosis of PTSD and the 
examiner's opinion that the veteran's PTSD is a result of his 
military service.  A June 2004 VA PTSD examination report, 
however, shows that the veteran was evaluated and was found 
not to have symptoms compatible with PTSD, but was diagnosed 
with major depressive disorder.  A social and industrial 
field survey without any previous notification to the veteran 
or his family was conducted.  A June 2004 addendum to the 
PTSD examination report confirmed the diagnosis of major 
depressive disorder.  On Remand, the conflicting diagnoses 
should be addressed.

During the pendency of this appeal, a decision was issued in 
which the Court held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a effective date 
or a disability rating, if service connection were granted on 
appeal.  Such notice should be provided during the Remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159, as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, the AOJ must 
send the veteran notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The veteran should be afforded the 
opportunity to identify any additional 
stressor information not yet of record, 
including any evidence in his possession as to 
stressors.  

3.  After the veteran has had an 
opportunity to provide any additional 
information, the AOJ should contact the 
National Personnel Records Center (NPRC) 
and, if NPRC is unsuccessful in its 
search for records, the service 
department, to obtain any and all 
available personnel records.  NPRC should 
also be asked to search for any 
additional service medical records or 
other available records pertinent to the 
veteran.

All efforts to obtain these records 
should be documented in the veteran's 
claims file.  If records are not 
available, the source should so indicate.  
Failures to respond or negative replies 
to any request should be noted in writing 
and also associated with the claims file.

4.  The records associated with the 
veteran's application for SSA benefits 
should be requested.  Those records 
should be reviewed for any information 
pertinent to stressor allegations.

5.  After receipt of these records, the 
AOJ should prepare a letter asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information, to include unit 
records or histories of the higher 
command, which might corroborate any of 
the veteran's alleged in-service 
stressors.  VA must provide the JSRRC 
with copies of any of the veteran's 
service personnel records showing service 
dates, duties, units of assignment, and 
stressor statements, in particular the 
stressor statements included in his June 
2004 PTSD VA examination report.
 
6.  The veteran's current VA treatment 
records, especially records pertaining to 
treatment of PTSD, must be obtained and 
associated with the claims file.  

7.  After items 1 through 6 are 
completed, the AOJ should prepare a 
report detailing the nature of any in-
service stressor(s) established by the 
record, to include a description of an 
incident in which the veteran sustained a 
fall and an injury to the right wrist and 
hand.  If no other stressor was verified, 
the report should so state.  This report 
is then to be added to the claims file. 

8.  If a stressor is verified, the AOJ 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found.  The examiner should 
take a complete history from the veteran 
and review the entire claims file, 
including the AOJ's report as to stressor 
verification, and must indicate in the 
examination report that such review was 
performed.  All special studies or tests 
including psychological testing and 
evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present, and the 
examiner should assign a Global 
Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s), and state the 
appropriate diagnosis.  

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible verified "stressor" that 
caused the disorder and the evidence upon 
which that opinion was based to establish 
the existence of the stressor.  The 
examiner should also comment explicitly 
upon whether there is a link between any 
combat stressor, if verified, or a fall 
with injury, and the current symptoms, if 
any.  

(d) For each identified psychiatric 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was caused or aggravated 
(worsened), as the result of some 
incident of active service, including a 
verified stressor or a fall resulting in 
right wrist and hand injury.

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  Note 
that the presence of one diagnosed 
psychiatric disorder does not preclude 
the veteran from also being diagnosed 
with PTSD.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

9.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The veteran 
need take no action unless otherwise notified; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


